Name: 2013/433/EU: Commission Implementing Decision of 13Ã August 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 5225)
 Type: Decision_IMPL
 Subject Matter: European Union law;  EU finance;  economic geography;  agricultural policy
 Date Published: 2013-08-15

 15.8.2013 EN Official Journal of the European Union L 219/49 COMMISSION IMPLEMENTING DECISION of 13 August 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 5225) (Only the Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Polish, Slovenian, Spanish and Swedish texts are authentic) (2013/433/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 1 June 2013 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Grand Duchy of Luxembourg, Hungary, the Republic of Poland, the Republic of Slovenia, the Republic of Finland, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 August 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6701 BE Fruit and Vegetables - Operational Programmes 2008 Non compliance with recognition criteria ONE-OFF EUR  922 684,37 0,00  922 684,37 BE Fruit and Vegetables - Operational Programmes 2009 Non compliance with recognition criteria ONE-OFF EUR 2 091 855,58 0,00 2 091 855,58 BE Fruit and Vegetables - Operational Programmes 2010 Non compliance with recognition criteria ONE-OFF EUR 1 093 697,47 0,00 1 093 697,47 TOTAL BE EUR 4 108 237,42 0,00 4 108 237,42 DE Starch 2003 deficiencies in the payment mechanism in a potato starch company FLAT RATE 10,00 % EUR 1 901 395,66 0,00 1 901 395,66 DE Starch 2004 deficiencies in the payment mechanism in a potato starch company FLAT RATE 10,00 % EUR 1 883 474,60 0,00 1 883 474,60 DE Starch 2005 deficiencies in the payment mechanism in a potato starch company FLAT RATE 10,00 % EUR 2 408 081,08 0,00 2 408 081,08 DE Decoupled Direct Aids 2007 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  235 167,91 0,00  235 167,91 DE Decoupled Direct Aids 2007 Weakness of on-the-spot checks ONE-OFF EUR 2 816,41 0,00 2 816,41 DE Decoupled Direct Aids 2008 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  297 448,70 0,00  297 448,70 DE Other Direct Aids 2008 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  525,06 0,00  525,06 DE Other Direct Aid - Energy Crops 2008 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR 1 506,39 0,00 1 506,39 DE Decoupled Direct Aids 2008 Weakness of on-the-spot checks ONE-OFF EUR 6 993,20 0,00 6 993,20 DE Other Direct Aids 2009 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  324,85 0,00  324,85 DE Decoupled Direct Aids 2009 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  296 114,43 0,00  296 114,43 DE Other Direct Aid - Energy Crops 2009 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR  743,76 0,00  743,76 DE Decoupled Direct Aids 2009 Weakness of on-the-spot checks ONE-OFF EUR 6 706,48 0,00 6 706,48 TOTAL DE EUR 7 041 298,53 0,00 7 041 298,53 DK Decoupled Direct Aids 2008 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 10,00 % EUR 8 175 799,16 0,00 8 175 799,16 DK Decoupled Direct Aids 2008 deficiencies in the LPIS and in the on-the-spot controls ONE-OFF EUR  894 733,68 0,00  894 733,68 DK Decoupled Direct Aids 2009 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 2,00 % EUR 1 098 146,81 0,00 1 098 146,81 TOTAL DK EUR 10 168 679,65 0,00 10 168 679,65 ES Cross Compliance 2008 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 2 502 153,89  385,00 2 501 768,89 ES Cross Compliance 2008 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 144,00 0,00 144,00 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 7 122,69 0,00 7 122,69 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 498,64 0,00 498,64 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 2 720 206,24 23,84 2 720 182,40 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 238,57 0,00 238,57 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 83,48 0,00 83,48 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 18,98 0,00 18,98 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 2 952,97 0,00 2 952,97 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 69,69 0,00 69,69 ES Cross Compliance 2011 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00% EUR  650,69 0,00  650,69 ES Cross Compliance 2011 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 26,14 0,00 26,14 TOTAL ES EUR 5 232 173,94  408,84 5 231 765,10 FI Public Storage - Cereals 2010 Mistakes in the management in case of in-situ movements ONE-OFF EUR  715 273,00 0,00  715 273,00 FI Decoupled Direct Aids 2007 deficiencies in recalculation of entitlements; claim years 2006-2009 ONE-OFF EUR 1 706,39 0,00 1 706,39 FI Decoupled Direct Aids 2007 non-appilication of sanctions for previous claim years; claim years 2006-2008 ONE-OFF EUR  830 460,62 0,00  830 460,62 FI Decoupled Direct Aids 2008 deficiencies in recalculation of entitlements; claim years 2006-2009 ONE-OFF EUR 1 688,89 0,00 1 688,89 FI Decoupled Direct Aids 2008 non-appilication of sanctions for previous claim years; claim years 2006-2008 ONE-OFF EUR  420 558,19 0,00  420 558,19 FI Decoupled Direct Aids 2009 deficiencies in recalculation of entitlements; claim years 2006-2009 ONE-OFF EUR 1 695,55 0,00 1 695,55 FI Decoupled Direct Aids 2009 deficiencies in reductions and sanctions for holdings having areas in different "support regions" ONE-OFF EUR 8 789,63 0,00 8 789,63 FI Decoupled Direct Aids 2009 deficiencies in the quality of on-the-spot checks; claim year 2008-2009 ONE-OFF EUR  747 109,66 0,00  747 109,66 FI Decoupled Direct Aids 2009 Extrapolation in cases where over-declaration is less than 3 % ONE-OFF EUR  119 108,47 0,00  119 108,47 FI Decoupled Direct Aids 2009 non-appilication of sanctions for previous claim years; claim years 2006-2008 ONE-OFF EUR  190 181,58 0,00  190 181,58 FI Decoupled Direct Aids 2009 retro-active recovery following LPIS updates; claim years 2008-2009 ONE-OFF EUR  488 113,00 0,00  488 113,00 FI Decoupled Direct Aids 2010 deficiencies in recalculation of entitlements; claim years 2006-2009 ONE-OFF EUR 1 719,00 0,00 1 719,00 FI Decoupled Direct Aids 2010 deficiencies in reductions and sanctions for holdings having areas in different "support regions" ONE-OFF EUR 4 833,46 0,00 4 833,46 FI Decoupled Direct Aids 2010 deficiencies in the quality of on-the-spot checks; claim year 2008-2009 ONE-OFF EUR  594 924,89 0,00  594 924,89 FI Decoupled Direct Aids 2010 Extrapolation in cases where over-declaration is less than 3 % ONE-OFF EUR 97 167,26 0,00 97 167,26 FI Decoupled Direct Aids 2010 retro-active recovery following LPIS updates; claim years 2008-2009 ONE-OFF EUR  472 260,00 0,00  472 260,00 TOTAL FI EUR 4 695 589,59 0,00 4 695 589,59 FR Public Storage - Alcohol 2008 classification mistake of the alcohol stock movements ONE-OFF EUR  122 165,29 0,00  122 165,29 FR Public Storage - Alcohol 2008 deficiencies in control and reporting mechanism FLAT RATE 2,00 % EUR  282 590,55 0,00  282 590,55 FR Public Storage - Skimmed-milk powder 2009 late payments ONE-OFF EUR 88 690,73 0,00 88 690,73 FR Other Direct Aid - Ewe and Goats 2010 deficiencies in the verification of eligibility criteria FLAT RATE 2,00 % EUR 1 334 634,43 0,00 1 334 634,43 TOTAL FR EUR 1 828 081,00 0,00 1 828 081,00 GB Other Direct Aid - Article 69 of Reg. 1782/2003 - only Ovines and Bovines 2008 Non-application of reductions and exclusions (administrative checks, late notifications, missing ear tags) ONE-OFF EUR  295 796,24 0,00  295 796,24 GB Other Direct Aid - Article 69 of Reg. 1782/2003 - only Ovines and Bovines 2009 Non-application of reductions and exclusions (administrative checks, late notifications, missing ear tags) ONE-OFF EUR  181 965,27 0,00  181 965,27 GB Other Direct Aid - Article 69 of Reg. 1782/2003 - only Ovines and Bovines 2010 Non-application of reductions and exclusions (administrative checks, late notifications, missing ear tags) ONE-OFF EUR  299 059,21 0,00  299 059,21 GB Decoupled Direct Aids 2008 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 2,05 % EUR 11 874 798,65 11 257,09 11 863 541,56 GB Decoupled Direct Aids 2009 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 2,05 % EUR 11 511 587,28 6 505,77 11 505 081,51 GB Decoupled Direct Aids 2010 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 2,05 % EUR 9 780,22 0,00 9 780,22 GB Decoupled Direct Aids 2010 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions ONE-OFF EUR 11 538 789,46 0,00 11 538 789,46 GB Decoupled Direct Aids 2009 Errors in allocation of National Reserve FLAT RATE 10,00 % EUR 5 102 862,39 1 020 572,48 4 082 289,91 GB Decoupled Direct Aids 2009 Errors in allocation of National Reserve ONE-OFF EUR 5 669 847,10  113 396,94 5 556 450,16 GB Decoupled Direct Aids 2010 Errors in allocation of National Reserve FLAT RATE 10,00 % EUR 3 691 257,79  738 251,55 2 953 006,24 GB Decoupled Direct Aids 2010 Errors in allocation of National Reserve ONE-OFF EUR 4 101 397,55 82 027,95 4 019 369,60 TOTAL GB EUR 54 277 141,16 1 972 011,78 52 305 129,38 GR Fruit and Vegetables - Peaches and Pears Processing 2006 Deficiencies in controls of records kept by Producer Organisations, in the administrative and accounting checks of the producers and Producer Organisations; unauthorised cash payments; absence of control of tally checks and of checks on stocks FLAT RATE 10,00 % EUR 1 528 781,33 0,00 1 528 781,33 GR Fruit and Vegetables - Peaches and Pears Processing 2007 Deficiencies in controls of records kept by Producer Organisations, in the administrative and accounting checks of the producers and Producer Organisations; unauthorised cash payments; absence of control of tally ckecks and of checks on stocks FLAT RATE 10,00 % EUR 1 489 520,41 0,00 1 489 520,41 GR POSEI (2007+) 2005 inadequate olive cultivation GIS FLAT RATE 10,00 % EUR  968 440,20 0,00  968 440,20 GR POSEI (2007+) 2006 inadequate olive cultivation GIS FLAT RATE 10,00 % EUR 1 204 598,37 0,00 1 204 598,37 TOTAL GR EUR 5 191 340,31 0,00 5 191 340,31 HU Export refunds- Live animals 2008 Absence of tachograph checks at exit on live cattle exports FLAT RATE 10,00 % EUR 34 687,50 0,00 34 687,50 HU Export refunds- Live animals 2009 Absence of tachograph checks at exit on live cattle exports FLAT RATE 10,00 % EUR  101 292,70 0,00  101 292,70 HU Export refunds- Live animals 2010 Absence of tachograph checks at exit on live cattle exports FLAT RATE 10,00 % EUR 77 256,09 0,00 77 256,09 HU Export refunds- Live animals 2011 Absence of tachograph checks at exit on live cattle exports FLAT RATE 10,00 % EUR 21 647,22 0,00 21 647,22 HU Decoupled Direct Aids 2009 Weaknesses in the LPIS-GIS (claim year 2008) ESTIMATED EUR 4 404 011,26 0,00 4 404 011,26 HU Decoupled Direct Aids 2009 Weaknesses in the LPIS-GIS (claim year 2008) ONE-OFF EUR 64 177,87 0,00 64 177,87 TOTAL HU EUR 4 703 072,64 0,00 4 703 072,64 IE Exceptional support measures 2009 ineligible amounts compensated in the framework of the exceptional support measure for the pigmeat and beef market ONE-OFF EUR  450 450,00 0,00  450 450,00 IE Direct Payments 2006 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR  976 058,01 0,00  976 058,01 IE Rural Development EAGGF (2000-2006) - Area related measures 2006 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR  174 441,64 0,00  174 441,64 IE Rural Development EAGGF (2000-2006) - Area related measures 2006 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 5,00 % EUR  661 538,00 0,00  661 538,00 IE Direct Decoupled Aid (single payment scheme - SPS) 2007 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR  984 432,96 0,00  984 432,96 IE Direct Decoupled Aid (single payment scheme - SPS) 2008 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR 1 010 190,95 0,00 1 010 190,95 TOTAL IE EUR 4 257 111,56 0,00 4 257 111,56 IT Fruit and Vegetables - Citrus Processing 2007 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 10,00 % EUR 3 030 017,94 0,00 3 030 017,94 IT Fruit and Vegetables - Citrus Processing 2008 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 10,00 % EUR 1 816 747,50 0,00 1 816 747,50 IT Fruit and Vegetables - Citrus Processing 2009 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 10,00 % EUR 14 290,80 0,00 14 290,80 IT Fruit and Vegetables - Citrus Processing 2006 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 15,00 % EUR 2 434,82 0,00 2 434,82 IT Fruit and Vegetables - Pre-recognised Producer Groups 2007 Lack of recovery of undully spent amounts ONE-OFF EUR 14 248,39 0,00 14 248,39 IT Fruit and Vegetables - Citrus Processing 2007 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 15,00 % EUR 8 102 327,00 0,00 8 102 327,00 IT Fruit and Vegetables - Citrus Processing 2008 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 15,00 % EUR  793 622,94 0,00  793 622,94 IT Fruit and Vegetables - Citrus Processing 2009 Recurrent weaknesses in the administrative, accounting and physical checks; deficiencies in the application of sanctions FLAT RATE 15,00 % EUR 24 581,67 0,00 24 581,67 IT Private Storage - Cheese 2007 Late payments ONE-OFF EUR 46 792,07 0,00 46 792,07 IT Private Storage - Cheese 2008 Late payments ONE-OFF EUR  125 871,36 0,00  125 871,36 IT Private Storage - Cheese 2009 Late payments ONE-OFF EUR  803 060,21 0,00  803 060,21 IT Cross Compliance 2006 Reimbursemnt due to the overlapping corrections not taken into account in Decision 40 FLAT RATE 5,00 % EUR 0,00 28 812,86 28 812,86 IT Cross Compliance 2006 Reimbursemnt due to the overlapping corrections not taken into account in Decision 40 FLAT RATE 10,00 % EUR 0,00 47 081,71 47 081,71 TOTAL IT EUR 14 773 994,70 75 894,57 14 698 100,13 PL Public Storage - Cereals 2006 incorrect booking of the costs for 'removal costs' in e-Faudit application on maize and butter ONE-OFF EUR 46 404,00 0,00 46 404,00 PL Public Storage - Butter and Cream 2006 incorrect booking of the costs for 'removal costs' in e-Faudit application on maize and butter ONE-OFF EUR  482,00 0,00  482,00 PL Public Storage - Cereals 2006 incorrect booking of the value of the products in the public storage accounts (e-Faudit application) for cereals and sugar ONE-OFF PLN 8 973,39 0,00 8 973,39 PL Public Storage - Sugar 2006 incorrect booking of the value of the products in the public storage accounts (e-Faudit application) for cereals and sugar ONE-OFF PLN 56 439,85 0,00 56 439,85 PL Other Direct Aid - Energy Crops 2008 Lateness of on-the-spot checks FLAT RATE 2,00 % EUR 65 091,00  325,46 64 765,54 PL Other Direct Aid - Energy Crops 2008 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 21 735,51 0,00 21 735,51 PL Decoupled Direct Aids 2008 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 9 653 891,41  417 527,94 9 236 363,47 PL Other Direct Aid - Energy Crops 2009 Lateness of on-the-spot checks FLAT RATE 2,00 % EUR  499,37 2,50  496,87 PL Decoupled Direct Aids 2009 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 14 569 612,98  630 131,45 13 939 481,53 PL Other Direct Aids 2009 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 22 622,77 0,00 22 622,77 PL Other Direct Aid - Energy Crops 2009 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 22 718,93 0,00 22 718,93 PL Other Direct Aid - Energy Crops 2010 Lateness of on-the-spot checks FLAT RATE 2,00 % EUR 39 676,15 0,00 39 676,15 TOTAL PL EUR 24 442 734,12 1 047 987,35 23 394 746,77 TOTAL PL PLN 47 466,46 0,00 47 466,46 SI Other Direct Aid - Direct Payments 2007 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 2,00 % EUR  274 950,95 0,00  274 950,95 SI Other Direct Aid - Direct Payments 2008 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 2,00 % EUR  619,15 0,00  619,15 SI Direct Decoupled Aid (single payment scheme - SPS) 2008 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 5,00 % EUR 2 439 465,62 0,00 2 439 465,62 SI Other Direct Aids 2009 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 2,00 % EUR 52,03 0,00 52,03 SI Decoupled Direct Aids 2009 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 2,00 % EUR 1 205 011,43 0,00 1 205 011,43 SI Decoupled Direct Aids 2009 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 5,00 % EUR 5 609,71 0,00 5 609,71 SI Decoupled Direct Aids 2010 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 2,00 % EUR 2 148,21 0,00 2 148,21 SI Decoupled Direct Aids 2010 LPIS weaknesses including ineligible payments resulting from "bridges"; incorrect calculation of sanctions; retro-active recoveries of undue payments FLAT RATE 5,00 % EUR 27 603,66 0,00 27 603,66 TOTAL SI EUR 3 955 460,76 0,00 3 955 460,76 6701 TOTAL EUR  144 674 915,38 3 096 302,54  141 578 612,84 6701 TOTAL PLN 47 466,46 0,00 47 466,46 BUDGET ITEM: 6711 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR 10 622,49 0,00 10 622,49 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 Weakness of on-the-spot checks ONE-OFF EUR 26 244,45 0,00 26 244,45 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR 26 877,60 0,00 26 877,60 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weakness of on-the-spot checks ONE-OFF EUR 58 076,51 0,00 58 076,51 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Ineligibility of landscape features; claim years 2006-2008 ONE-OFF EUR 35 471,28 0,00 35 471,28 DE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weakness of on-the-spot checks ONE-OFF EUR 44 521,80 0,00 44 521,80 TOTAL DE EUR  201 814,13 0,00  201 814,13 DK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 10,00 % EUR  885 368,35 0,00  885 368,35 DK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in the LPIS and in the on-the-spot controls ONE-OFF EUR 21 910,78 0,00 21 910,78 DK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 2,00 % EUR  163 737,87 0,00  163 737,87 DK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 10,00 % EUR  107 621,71 0,00  107 621,71 DK Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in the LPIS and in the on-the-spot controls FLAT RATE 10,00 % EUR  107 845,80 0,00  107 845,80 TOTAL DK EUR 1 286 484,51 0,00 1 286 484,51 ES Cross Compliance 2008 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 41 632,02 0,00 41 632,02 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 59,42 0,00 59,42 ES Cross Compliance 2009 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR 35 698,54 0,00 35 698,54 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2007 FLAT RATE 5,00 % EUR 5,65 0,00 5,65 ES Cross Compliance 2010 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR  113,20 0,00  113,20 ES Cross Compliance 2011 Weaknesses in evaluation of sanction, GAEC missing, claim year 2008 FLAT RATE 5,00 % EUR  146,92 0,00  146,92 ES Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 not correctly carried out verification of the respect of the selection criterion no. 15 FLAT RATE 5,00 % EUR 92 988,50 0,00 92 988,50 ES Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 not correctly carried out verification of the respect of the selection criterion no. 15 FLAT RATE 5,00 % EUR 75 946,93 0,00 75 946,93 ES Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 not correctly carried out verification of the respect of the selection criterion no. 15 FLAT RATE 5,00 % EUR  102 417,68 0,00  102 417,68 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses of the on-the-spot controls FLAT RATE 2,00 % EUR 4 456,32 0,00 4 456,32 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses of the on-the-spot controls FLAT RATE 5,00 % EUR 11 935,48  525,56 11 409,92 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses of the on-the-spot controls FLAT RATE 2,00 % EUR 5 969,01 0,00 5 969,01 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses of the on-the-spot controls FLAT RATE 5,00 % EUR  355 791,09 0,00  355 791,09 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses of the on-the-spot controls FLAT RATE 2,00 % EUR 6 137,24 0,00 6 137,24 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses of the on-the-spot controls FLAT RATE 5,00 % EUR  791 741,75 0,00  791 741,75 TOTAL ES EUR 1 525 039,75  525,56 1 524 514,19 FI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses in verification of fulfilment of agri-environment commitments ONE-OFF EUR  286 100,58 0,00  286 100,58 FI Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2009 lack of verification of annual veterinary certificates FLAT RATE 5,00 % EUR 621,39 0,00 621,39 FI Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2010 lack of verification of annual veterinary certificates FLAT RATE 5,00 % EUR  155 565,56 0,00  155 565,56 FI Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2011 lack of verification of annual veterinary certificates FLAT RATE 5,00 % EUR  178 498,21 0,00  178 498,21 TOTAL FI EUR  619 542,96 0,00  619 542,96 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR 1 925 838,04 0,00 1 925 838,04 GB Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2008 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR  172 593,69 0,00  172 593,69 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR  956 216,42 0,00  956 216,42 GB Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2009 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR 27 483,84 0,00 27 483,84 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR 2 371 120,39 0,00 2 371 120,39 GB Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2010 Weaknesses related to the LPIS-GIS, to the on-the-spot checks and to the payments and sanctions FLAT RATE 5,00 % EUR 66 227,19 0,00 66 227,19 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Lack of traceability for on-the-spot-checks FLAT RATE 2,00 % EUR 24 281,80 14 359,03 9 922,77 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Lack of traceability for on-the-spot-checks FLAT RATE 2,00 % EUR 61 967,26  160,30 61 806,96 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Lack of traceability for on-the-spot-checks FLAT RATE 2,00 % EUR 48 023,61 0,00 48 023,61 TOTAL GB EUR 5 653 752,24 14 519,33 5 639 232,91 HU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the LPIS Art. 19 (claim year 2008) ESTIMATED EUR 91 666,28 0,00 91 666,28 HU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the LPIS Art. 20 (claim year 2008) ESTIMATED EUR 15 653,21 0,00 15 653,21 HU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the LPIS-GIS (claim year 2008) ESTIMATED EUR  419 699,24 0,00  419 699,24 HU Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Eligibility criterion was not correctly verified by the Member State; weakness in the calculation of the aid FLAT RATE 10,00 % EUR  421 885,53 0,00  421 885,53 HU Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 Key controls have not been applied in the depth required by Regulation (EC) No. 1975/2006 ESTIMATED EUR  135 576,72 0,00  135 576,72 HU Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Eligibility criterion was not correctly verified by the Member State; weakness in the calculation of the aid FLAT RATE 10,00 % EUR 1 287 110,85 0,00 1 287 110,85 HU Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 Key controls have not been applied in the depth required by Regulation (EC) No. 1975/2006 ESTIMATED EUR  376 604,75 0,00  376 604,75 HU Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Eligibility criterion was not correctly verified by the Member State; weakness in the calculation of the aid FLAT RATE 10,00 % EUR  252 412,16 0,00  252 412,16 HU Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 Key controls have not been applied in the depth required by Regulation (EC) No. 1975/2006 ESTIMATED EUR  120 805,70 0,00  120 805,70 TOTAL HU EUR 3 121 414,44 0,00 3 121 414,44 IE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR  111 165,09 0,00  111 165,09 IE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2007 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 5,00 % EUR  790 740,00 0,00  790 740,00 IE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 2,00 % EUR  195 334,84 0,00  195 334,84 IE Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 weaknesses in the LPIS-GIS, on the spot checks and in the registration and control procedure of Common land, application of undue tolerances during administrative cross-checks, incorrect penalty calculation under art.49(1) of R.796/2004 FLAT RATE 5,00 % EUR  635 490,00 0,00  635 490,00 TOTAL IE EUR 1 732 729,93 0,00 1 732 729,93 LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in control of animals and in traceability of controls, lack of controls of the delegated on-the-spot controls and lack of comaprison of the controls' results FLAT RATE 2,00 % EUR  145 895,97 0,00  145 895,97 LU Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in control of animals and in traceability of controls, lack of controls of the delegated on-the-spot controls and lack of comaprison of the controls' results FLAT RATE 2,00 % EUR  133 296,52 0,00  133 296,52 TOTAL LU EUR  279 192,49 0,00  279 192,49 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Insufficiant control on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 5,00 % EUR 2 052,65 0,00 2 052,65 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 No control at all on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 10,00 % EUR 3 177,15 0,00 3 177,15 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Insufficiant control on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 5,00 % EUR  180 994,16 0,00  180 994,16 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 No control at all on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 10,00 % EUR  280 147,49 0,00  280 147,49 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Insufficiant control on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 5,00 % EUR 52 158,43 0,00 52 158,43 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 No control at all on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 10,00 % EUR 80 732,19 0,00 80 732,19 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2011 Insufficiant control on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 5,00 % EUR  391,95 0,00  391,95 LV Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2011 No control at all on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 10,00 % EUR  606,67 0,00  606,67 TOTAL LV EUR  600 260,69 0,00  600 260,69 PL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 6 803 699,79 3 550 419,56 3 253 280,23 PL Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses related to the LPIS-GIS and the administrative cross-checks and to the payments, application of sanctions and retro-active recoveries ONE-OFF EUR 7 977 501,30 4 162 952,15 3 814 549,15 TOTAL PL EUR 14 781 201,09 7 713 371,71 7 067 829,38 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 LPIS weaknesses including ineligible payments resulting from "bridges" ONE-OFF EUR 3 486,92 0,00 3 486,92 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Retro-active recoveries of undue payments ONE-OFF EUR 1 341 839,55 0,00 1 341 839,55 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 LPIS weaknesses including ineligible payments resulting from "bridges" ONE-OFF EUR 1 334 760,31 0,00 1 334 760,31 SI Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 LPIS weaknesses including ineligible payments resulting from "bridges" ONE-OFF EUR  744,29 0,00  744,29 TOTAL SI EUR 2 680 831,07 0,00 2 680 831,07 6711 TOTAL EUR 32 482 263,30 7 728 416,60 24 753 846,70 BUDGET ITEM: 6500 HU Rural Development - Transitional Instrument 2007 Eligibility criterion was not correctly verified by the Member State; weakness in the calculation of the aid FLAT RATE 10,00 % EUR  575 800,83 0,00  575 800,83 TOTAL HU EUR  575 800,83 0,00  575 800,83 LV Rural Development - Transitional Instrument 2008 Insufficiant control on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 5,00 % EUR  247 891,63 0,00  247 891,63 LV Rural Development - Transitional Instrument 2008 No control at all on the turnover of the beneficiaries (eligibility criterion) FLAT RATE 10,00 % EUR  383 693,13 0,00  383 693,13 TOTAL LV EUR  631 584,76 0,00  631 584,76 SI Rural Development - Transitional Instrument 2007 LPIS weakness FLAT RATE 2,00 % EUR 1 453 839,27 0,00 1 453 839,27 TOTAL SI EUR 1 453 839,27 0,00 1 453 839,27 6500 TOTAL EUR 2 661 224,86 0,00 2 661 224,86